Case 1:18-cv-05792-PAE Document 166 Filed 09/01/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AMERICAN COUNCIL OF THE BLIND OF NEW
YORK, INC., MICHAEL GOLFO, and CHRISTINA
CURRY, on behalf of themselves and all others similarly
situated,

Plaintiffs,
-y-

THE CITY OF NEW YORK, THE NEW YORK CITY
DEPARTMENT OF TRANSPORTATION, BILL DE
BLASIO, in his official capacity as Mayor of the City of
New York, and POLLY TROTTENBERG, in her official
capacity as Commissioner of the New York City
Department of Transportation,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

18 Civ. 5792 (PAE)

ORDER

On August 27, 2021, following a conference with counsel, the Court issued an order

stating that it would schedule the evidentiary hearing as to potential remedial plans after

ascertaining counsels’ availability. See Dkt. 165.

The Court schedules the hearing for Monday, October 25, and Friday, October 29,

2021 in Courtroom 1305 at the Thurgood Marshall U.S. Courthouse, 40 Centre Street, New

York, New York 10007. The hearings will begin at 9 a.m. and last a full day. Participants are

directed to review the District’s COVID-19 protocols for courthouse entry, which are available

online at https://Awww.nysd.uscourts.gov/covid-19-coronavirus, to ensure that they will be able to

gain entry to the courthouse for the conference.
Case 1:18-cv-05792-PAE Document 166 Filed 09/01/21 Page 2 of 2

SO ORDERED. Pant A Ln

 

Paul A. Engelmayer "

United States District Judge

Dated: September 1, 2021
New York, New York
